Citation Nr: 1741825	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-47 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post supracervical total abdominal hysterectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty from September 1976 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2010.

The August 2010 rating decision continued the 30 percent rating assigned for status post supracervical total abdominal hysterectomy.  The Veteran appealed.  The claim was remanded by the Board in May 2015 to schedule the Veteran for a requested hearing.  She presented testimony at a personal hearing before the undersigned Veterans Law Judge on that issue only in February 2016, at which time she was represented by The American Legion.  A transcript is of record.  The American Legion's representation was subsequently revoked by the Veteran in January 2017, and she is currently unrepresented.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning numerous other issues as shown in the electronic claims file (VBMS).  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently on appeal before the RO will be the subject of a later Board decision, if ultimately necessary.



FINDING OF FACT

The Veteran is in receipt of the maximum rating under Diagnostic Code 7618 for status post supracervical total abdominal hysterectomy and the Veteran's assertion that her left ovary was removed during the December 2001 surgery has not been substantiated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post supracervical total abdominal hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7618 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was afforded a Board hearing and the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in May 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was originally established for status post supracervical total abdominal hysterectomy in an April 2003 rating decision.  This rating decision also granted entitlement to special monthly compensation (SMC) based on anatomical loss of a creative organ effective December 28, 2001, contrary to the Veteran's assertion that she is not getting SMC.  

The Veteran filed a claim in February 2010 seeking service connection for removal  of her left ovary.  In the August 2010 rating decision that is the subject of this appeal, the RO continued the 30 percent rating assigned for status post supracervical total abdominal hysterectomy (now also claimed as removal of the left ovary). This appeal ensued.  The Board notes the Veteran is separately rated for a surgical scar associated with the status post supracervical total abdominal hysterectomy.  Thus, such condition may not be considered in evaluating the Veteran's hysterectomy.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is     to be avoided). 

The Veteran's service-connected status post supracervical total abdominal hysterectomy is rated as 30 percent disabling under Diagnostic Code 7618. The Veteran asserts that she is entitled to a higher rating because her left ovary was removed during the December 2001 surgery without her knowledge.  See e.g., VA Forms 21-4138 dated March 2010 and October 2010; December 2010 and May 2017 statements in support of claim.  She testified in February 2016 that she was not receiving treatment for this condition, that she had not had any surgery since   the one in 2001, and that she still had her right ovary.  She continued to report that her left ovary had been removed without her knowledge.

The medical evidence in this case consists of VA and private records and a VA examination report.  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by    the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A June 2009 VA record indicates that the Veteran called and reported being concerned that she had had a hysterectomy, but that a November 2008 CT scan showed unremarkable uterus.  The Veteran also wanted to know if she had her ovaries.  The CT scan was reviewed by a physician who noted that it seemed like the Veteran had her uterus, but this can sometimes be confused with bowel loops.  A transvaginal ultrasound was recommended.  

A June 2009 transvaginal pelvic sonogram confirmed the Veteran's uterus was         not present.  The impression was status post hysterectomy with normal-appearing right ovary; the left ovary is not identified and may be surgically absent as well.         A September 2009 addendum to the November 2008 VA CT scan indicates that     there was a typographical error in the body of the report since a sentence referred       to unremarkable uterus, but the Veteran is post hysterectomy and the described uterus most likely reflects nonopacified bowel loops combined with prominent vaginal cuff.  

A July 2011 VA treatment record indicates that the Veteran presented to the women's clinic for annual examination. It was noted that she had been upset since she found out her left ovary was absent (ultrasound June 2009) as she had believed she had only her uterus removed in 2001; that she felt she was not of age to be going through menopause; and that she believed the presumed removal of the left ovary had contributed to her current symptoms.  The physician attempted to explain that non-visualization of an ovary on ultrasound does not necessarily mean that it   is absent.  It was noted that the November 2008 CT report was confusing; that multiple labs had been conducted since May 2010 and were equivocal regarding menopause; and that the Veteran had declined a gynecological appointment at      VA last year, stating she would take it outside, but she never did go to a private gynecologist.  

The Veteran underwent a VA gynecological conditions Disability Benefits Questionnaire (DBQ) on May 20, 2012. It was noted that she was convinced her  left ovary was removed in 2001 during her hysterectomy without her knowledge and that she had developed surgical menopause as a result. She brought in imaging studies from before the surgery that demonstrated two ovaries and a June 2009 transvaginal ultrasound report post-surgery which did not show the left ovary.      The examiner indicated that the Veteran did not have symptoms related to a gynecological condition, including any diseases, injuries or adhesions of the    female reproductive organs, and did not require treatment or medications for symptoms related to reproductive tract conditions.  It was reported that the     Veteran had undergone natural menopause, but had not undergone partial or complete removal of an ovary and that neither ovary was partially or completely atrophied.  In the remarks section, the VA examiner reported that it is unlikely     that the Veteran's left ovary was removed in 2001 without her knowledge. The examiner further reported that the December 28, 2001 operative report was reviewed and that both ovaries were documented as normal and there is no indication that they were removed.  The examiner further stated that it is very common for a transvaginal ultrasound not to show both ovaries due to image    quality and body habitus (the Veteran's body mass index is 36), among other reasons.  The examiner stated that just because it is not visualized does not mean      it was removed.  The examiner addressed the Veteran's belief that her "surgically induced menopause" is from losing her left ovary, noting first that the ovary was    not removed and, second, that she would still be generating hormones from the   right ovary so she would not have developed menopause.  

In a June 2012 addendum from a different medical professional, it was noted that the claims file was available and reviewed.  It was further noted that according        to the December 28, 2001 operative note, the Veteran underwent supracervical hysterectomy under epidural anesthesia due to findings of a 12 to 14 week size fibroid uterus with normal fallopian tubes and ovaries. The procedure was described and there were no complications.  It was further noted that the pathology report      of uterus without cervix present in specimen, with multiple intramural and sub-endometrial fibroids and an endometrial polyp.  Microscopic findings were    multiple leiomyomata and one endometrial polyp, secretory endometrium and adenomyosis.  There were no further specimens submitted for pathology.  The medical professional concluded that the medical records were very clear that      after much discussion and several consultations with the Veteran, the Veteran desired to have a supracervical hysterectomy with preservation of her cervix and ovaries, which is what was accomplished according to the operative/procedure report on her December 28, 2001 procedure.

A June 2012 pelvic ultrasound conducted contained an impression of status post partial hysterectomy with small uterine cervical cysts.  The Board notes that a partial hysterectomy, also known as a subtotal hysterectomy, supracervical hysterectomy, and/or supravaginal hysterectomy, is defined as a hysterectomy      (in turn defined as the operation excising the entire uterus) in which the cervix is left in place.  See Dorland's Illustrated Medical Dictionary 812, 813 (28th ed. 1994).

A June 20, 2012, VA record indicates that a physician reviewed the Veteran's      May 20, 2012 VA examination and, at the Veteran's request, had met with the Veteran and discussed the examination with her. The physician also reviewed the examination and related records with the following clinicians: the examiner who conducted the May 20, 2012 examination; a general medical clinician/examiner; and a board certified gynecologist.  All four clinicians thoroughly reviewed the Veteran's examination report, her claims file, and her post-operative reports, pathology reports, and imaging studies.  They all agreed that the Veteran's contention that she had an ovary surgically removed resulting in surgically    induced menopause is completely unsupported by the evidence in her records.  

In a November 2012 letter, the Director of the Charleston VA Medical Center wrote that the December 2001 operative note and pathology report do not support that the Veteran's ovary was removed.  

Upon review of the record, the Board finds that the preponderance of the competent and probative evidence is against the claim for a rating in excess of 30 percent for the service-connected status post supracervical total abdominal hysterectomy.  

Under Diagnostic Code 7618 removal of the uterus, including corpus warrants a 100 percent rating for three months after removal and a 30 percent rating thereafter.  Under Diagnostic Code 7617, complete removal of the uterus and both ovaries warrants a 100 percent rating for three months after removal and a 50 percent    rating thereafter.


The 2003 rating decision awarded the 100 percent rating for three months following removal of the uterus, and then awarded the 30 percent rating, which has been in effect since that time.  The Veteran's contention is that her left ovary was removed during the surgery without her knowledge.  This allegation, however, has not been substantiated by the record, as discussed by the VA examiner who conducted the May 2012 DBQ, the medical professionals who provided addendums to that examination in June 2012, and the Director of the Charleston VA Medical Center   in a November 2012 letter.  

While the Veteran believes her left ovary is missing, such a conclusion requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492        F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as         to symptoms but not to provide medical diagnosis). The Board finds the medical evidence and opinions of record to be significantly more probative than the Veteran's lay assertion in this regard.

Regardless, to warrant a higher rating for the hysterectomy, the evidence must  show removal of both ovaries.  The evidence clearly shows the presence of the   right ovary, and the Veteran does not contend that the right ovary has been removed.  Thus, a higher rating under Diagnostic Code 7617 is not warranted.  Furthermore, removal of one ovary would warrant only a noncompensable rating under Diagnostic Code 7619.  

In sum, the preponderance of the competent and probative evidence supports the currently assigned 30 percent rating for status post supracervical total abdominal hysterectomy.  As the medical evidence does not reflect that her ovaries have been removed, a higher rating is not warranted. 




In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence     is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 30 percent for status post supracervical total abdominal hysterectomy is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


